LL».)

\OOQ\]O\UI

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

Case 2:17-0\/-00714-'§23!_ Document 92 Filed 12/14/18 Page 1 of 10

THE HONORABLE ROBERT S. LASNIK

 

UNITED sTATEs DISTRICT COURT
WESTERN DlsTRlcT OF WASHINGTON
AT sEATTLE
PREMERA, )
)
Plaintiff, )
)
vs. )
) . _ _
LEXINGTON INSURANCE COMPANY; ) Case N°' 2'17 °V 00714
BCS INSURANCE COMPANY; ) JOINT AND AGREED MOTION
H0MELAND INSURANCE cOMPANY OF ) FOR sTAY
NEW YORK; IRONSHORE sPECIALTY §
rNS URANCE C()MPANY; RLI ) NOTE ON MOTION CALENDAR:
INSURANCE cOMPANY; TRAVELERS ) DECEMBER 14’ 2018
CASUALTY AND sURETY cOMPANY OF )
AMERICA; AND RsUI lNDEMNITY )
COMPANY, g
Defendants. §
)

 

 

Plaintiff Premera Blue Cross (“Premera”) and Defendants Lexington Insurance
Company (“Lexington”); BCS Insurance Company (“BCS”); Ironshore Specialty Insurance
Company (“Ironshore”); RLI Insurance Company (“RLI”); Travelers Casualty And Surety
Company of America (“Travelers”); and RSUI Indemnity Company (“RSUI”) (collectively

“the E&O and D&O Excess Insurers”l; Premera and the Excess Insurers will be hereby

 

1 Homeland Insurance Company of New York does not oppose the request to stay this case but
does not Stipulate that a stay is appropriate Horneland defers to this Court as to Whether this
matter should be dismissed Without prejudice or stayed.

JOINT AND AGREED MOTION FOR STAY - 1
CASE NO.: 2: 1 7-CV-007l4

 

\OOO\]O\UI-PW[\)>-l

[\)[\)l\)[\)[\)[\)[\)[\))_\>-\)-¢)-A>_¢)_~»-l>-l)-‘)_\
\lO\Lh-PWN>-‘O\OOO\]O\LALWN’_‘O

 

 

Case 2:1?’~cv-00714-RSL Document 92 Fifed 12/14/18 Page 2 of 10

referred to collectively as the Parties), by and through their respective attorneys, submit this
Joint and Agreed Motion to Stay and Notice of Settlement as follows:
I. AGREED FACTUAL AND PROCEDURAL BACKGROUND

l. This lawsuit arises in the context of Premera’s ongoing defense of underlying
antitrust litigation in Multi-District Litigation pending in the United States District Court for
the Northern District of Alabama, In Re.' Blue Cross Blue Shz`eld Antitrust Litz`gation, Master
File No 2:13-cv-20000-RDP (“the MDL Action”), brought against Premera, all other Blue
Cross and Blue Shield Plans and the Blue Cross Blue Shield Association by (l) all health care
providers in the United States and Puerto Rico and (2) all individuals covered under a health
plan with any Blue Cross Blue Shield company. See ECF Nos. l, 12, 26.

2. The original Plaintiffs, Allied World Surplus Lines Insurance Company F/K/A
Darwin Select Insurance Company and Allied World Specialty Insurance Company F/K/A
Darwin National Assurance Company Allied World (“Allied”), instituted this litigation, and
Premera joined as counterclaim defendants, Excess Errors & Omissions (E&O) and Excess
Directors & Officers (D&O) insurers who provide insurance coverage in the layers above
Allied’s Primary E&O Policy and Primary D&O Policy. In moving to join the counterclaim
defendants, Premera argued that the EXcess E&O and D&O Insurers are necessary parties
under Rule 19 and therefore must be joined in order to avoid piecemeal litigation. See Dkt 21 at
5-7. Each of the counterclaim defendants has filed answers in response to 'Premera’s
counterclaims

3. Allied and Premera have entered a confidential settlement of their insurance
coverage disputes with respect to the MDL Action and Allied has been dismissed from this
action.

4. Allied and Premera have dismissed their claims against each other pending in
this action'with prejudice after execution of a Settlement Agreement. Thus, pursuant to the

Court’s order dismissing Allied from this case, this case is now reconfigured with Premera as

 

JOINT AND AGREED MOTION FOR STAY - 2
CASE NO.: 2:17-CV-007l4

 

U\-l>~b->l\.)

\DCQ\IO\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

 

Case 2:1?-cv-00724-RSL Document 92 F-`iled 12/14/18 Page 3 of 10

the Plaintiff and the Excess E&O and Excess D&O insurers as Defendants.

5. Premera, BCS and Lexington have also reached an interim agreement with
respect to Premera’s costs of defense for the MDL Action, which agreement is conditioned on a
stay of this action (“Interim Agreement”).

II. THE PARTIES’ STIPULATIONS CONCERNING STAY OF THIS ACTION

6. The parties hereby stipulate to a stay of this action subject to the following
conditions

7. The parties stipulate to the stay of this action except with respect to the
production of documents by Marsh USA Inc. pursuant to the subpoena dated August 21, 2017
(Exhibit l hereto). The Parties stipulate that the Marsh Production may continue to completion
because the production has been ongoing, is extensive, and Marsh may have the most complete
set of documents regarding placement of Premera’s insurance policies with each of the
collective insurers.

8. The Parties hereby stipulate that any existing Party may move to lift the stay
upon: (a) the conclusion of the MDL Action; (b) failure of BCS and/or Lexington to perform
under the Interim 'Agreement; (c) withdrawal of Premera or BCS and/or Lexington from the
Interim Agreement.

9. The parties further stipulate that (i) Premera will advise the defendants in
writing to their counsel if the remaining limits of the Lexington and/or BCS policies fall below
$2 million as a result of defense costs incurred in the MDL litigation, in which case any of the
higher level excess carriers may terminate the stay; (ii) Premera will advise the higher level
excess carriers in writing to their counsel immediately of the scheduling of any settlement
negotiations, mediation, etc. with any of the plaintiffs in the MDL litigation, the receipt of any
settlement demand from any of the plaintiffs in the MDL litigation, or the intention to make
any settlement offers to any of the plaintiffs in the MDL litigation, in which case any of the

higher level excess carriers may terminate the stay.

JOINT AND AGREED MOTION FOR STAY - 3
CASE NO.: 2:17-CV-007l4

 

-|>~L»J[\.)

\DOQ\]O\L!I

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

 

Case 2:17-cv~00714-RSL Document 92 Filed 12/14!18 Page 4 of 10

Ill. AUTHORITY

“The Ninth Circuit . . . has consistently held that a dispute between an insurer and an
insured ‘over the duties imposed by an insurance contract satisfies the “case or controversy”
requirement of Article Ill.”’ Praetorian Ins. Co. v. Analy Mortg. Center, 2010 WL 3985261
(C.D.Cal.), 7 (C.D.Cal.,ZOlO) (citing Government Employees Insurance Company v. Dizol, 133
F.3d 1220, 1222 n. 2 (9th Cir.l998) (citing Amerl'can Nat’l Fl`re Ins. v. Hunge)ford, 53 F.3d
1012, 1015-16 (9th Cir.l9_95)) ; see also, Amerl`can States Ins. Co. v. Kearns, 15 F.3d 142, 144
(9th Cir.1994) (“in a declaratory judgment action brought to determine a duty to defend or to
indemnify, the court may exercise jurisdiction”)).

However, where third-party litigation underlying an insurance coverage action is still
pending, and the parties to the coverage action have reached an interim agreement subject to a
reservation of rights for funding the insured’s defense in the underlying action, the Court may
stay the coverage action in the interest of judicial economy and in order that the coverage issues
may be resolved or clarified upon resolution of the underlying action. See` United Nat. Ins. 1 Co.
v. Park at North Creek Homeowner’s Ass’n, 2009 WL 426211, 4 (W.D. Wash. 2009) (“the
resolution of the TEC Holdings’ liability in the [underlying] state proceeding could resolve the
need for this declaratory action since United National’s duty to indemnify hinges on TEC
Holdings’ actual liability to HOA”) (citing Haya’en v. Mut. of Enumclaw Ins. Co., 141 Wn.2d
55, 1 P.3d 1167, 1171 (Wash. 2000) (“The duty to indemnify hinges on the insured's actual
liability to the claimant and actual coverage under the policy.”)). See also, id. (“Permitting the
present action to proceed may waste judicial resources.”).

Consistent with the nonobligatory nature of the declaratory judgment remedy, a district
court is authorized, in the sound exercise of its discretion, to stay an z action seeking a
declaratory judgment before trial. Wilton v. Seven Falls Co., 515 U.S. 277, 288 (1995). “In the
declaratory judgment context, the~ normal principle that federal courts should adjudicate claims
within their jurisdiction yields to considerations of practicality and wise judicial

administration.” la'. “[T]he power to stay proceedings is incidental to the power inherent in

JOINT AND AGREED MOTION FOR STAY - 4
CASE NO.: 2217-CV-007l4

 

.|>

\DOO\]O\L/l

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

 

 

Case 2117-cv-00`714»§123L Document 92 titled 12/14/18 Page 5 of 10

every court to control the disposition of the causes on its docket with economy of time and
effort for itself, for counsel, and for litigants.” Lcmdis v. N. Am. Co., 299 U.S. 248, 254 (1936).
“How this can best be done calls for the exercise of judgment, which must weigh competing
interests and maintain an even balance.” Id. at 254-255 (citations omitted).

As a result of the execution of the Interim Agreement, the Parties agree a stay of this
action except for completion of the document production by Marsh USA Inc. pursuant to the
subpoena marked as Exhibit l hereto is appropriate, subject to the terms described above, so
that all parties may avoid the expense and distraction of this coverage litigation while the MDL
Action is ongoing. Accordingly, the Court should stay this action.

III. CONCLUSION

For the foregoing reasons, the Court should stay this action, subject to the terms
described above, except for completion of the document production by Marsh USA Inc.
pursuant to the subpoena marked as Exhibit 1 hereto.

DATED: December 14, 2018

KILPATRICK TOWNSEND & STOCKTON
LLP

By: s/ John R. Neeleman
John R. Neeleman, WSBA #19752
By: s/ Gwendol\'n C. Pai'ton

Gwendolyn C. Payton, WSBA #26752
Kilpatrick Townsend & Stockton LLP
1420 5th Ave., Suite 3700

Seattle, WA 98101

206-467-9600
gpayton@kilpatricktownsend.com
jneeleman@kilpatricktownsend.com

Attorneysfor Defendant/Counterclaim Plaz`ntl`jr
Premera

By: s/Ell'ot Harrl's
By: s/Roalrze}l Umberger, Jr.
Eliot Harris, WSBA #36590
Rodney Umberger, Jr., WSBA #24948

JOINT AND AGREED MOTION FOR STAY - 5
CASE NO.: 2:17-CV-007l4

 

-I>L»~)[\)

\OOO\]O\U\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

 

 

Case 2:17-cV-00714-RSL Document 92 F-`iled 12114/18 Page 6 of 10

Williams Kastner & Gibbs PLLC
601 Union Street, Suite 4100

2 Union Square

Seattle, WA 98101
206-628-6600
eharris@williamskastner.com
»rumberger@williamskastner.com

By: s/ Marr Jo Barm-
Mary Jo Barry, pro hac vice
Kaufrnan Dolowich & Voluck, LLP
40 Exchange Place
20th Floor
New York, New York 10005
212-485-9600
mbarry@kdvlaw.com

Attorneysfor Ironshore Specialty Insurance
Company

By: s/Jerem',-' Roland Schulze

By: s/Lawrence Gottliéb` '
Jeremy Roland Schulze, WSBA #46670
Lawrence Gottlieb, WSBA #20987
Betts_ Patterson & Mines
701 Pike Street, Suite 1400
Seattle, WA 98101
206-292-9988
jschulze@bpmlaw.com
lgottlieb@bpmlaw.com

By: s/ Douglas M Mam:el
Douglas M. Mangel, Pro Hac Vice
CLYDE & 'Co Us LLP
1775 Pennsylvania Avenue NW
4th Floor
Washington, DC 20006
202-747-5120
doug.mangel@clydeco.us

Attorn_eys for RLI Insurance Company

By: s/Joseph D. Hampton
Joseph D. Hampton, WSBA #15297

JOIN'I` AND AGREED MOTION FOR STAY - 6
CASE NO.: 2:17-CV-00714

 

.l>

\DO©\]O\U\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

 

 

 

Case 2117-cv-00714-RSL Document 92 Pifed 12/14/18 Page 7 of 10

Betts Patterson & Mines
701 Pike Street, Suite 1400
Seattle, WA 98101
206-292-9988
jhampton@bpmlaw.com

By: S/Ana’rew Ola’is
Andrew Oldis, pro hac vice
By: s/ Matthew M. Collibee
Matthew M. Collibee, pro hac vice
By: s/ ch.-'ne E. Borgeest
Wayne E. Borgeest, pro hac vice
By: s/ Joan Gilbria’e
Joan Gilbride, pro hac vice
KAUFMAN BORGEEST & RYAN
200 SUMMIT LAKE DRIVE
VALHALLA, NY 10595
aoldis@kbrlaw.com
j gilbride@kbrlaw.com
mcollibee@kbrlaw.com
wborgeest@kbrlaw.com
914-449-1091

Attorneys for Travelers Casually and Surely
Company of America

By: s/Alii'ea’ E. Donohue
Alfred E. Donohue, WSBA #32774
Wilson Smith Cochran Dickerson
901 Fifth Avenue, Suite 1700
Seattle, WA 98164
206-623-4100 '
Donohue@wscd.com

By: s/ Marc Pearlman
Marc Pearlman, pro hac vice
Kerns, Frost & Pearlman, LLC
2201 Waukegan Road
Suite `160
Bannockburn, IL 60015
312-261-4550
mpearlman@kfplegal.com

_ Attorneysfor BCS Insurance Company

By: s/Everett W. Jack, Jr.
Everett W. Jack, Jr., WSBA #47076

JOINT AND AGREED MOTION FOR STAY - 7
CASE NC.: 2:17-CV-00714

 

\OO¢\]O\Ul-|d

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

 

 

Case 2:1’7-cv-00714~RSL Docurnent 92 Fifed 12/14/18 Page 8 of 10

Davis Wright Tremaine'LLP
1300 SW 5th Ave

2400 First Interstate Tower
Portland, OR 97201
503-241-2300
everettjack@dwt.com

By: s/Nanc\' A. Brownstein
Nancy A. Brownstein, WSBA #50150
Davis Wright Tremaine LLP
1201 Third Avenue, Suite 2200
Seattle, WA'98101
206-622-3150
nancybrownstein@dwt.com

Attorneys for Lexington Insurance Company

By: s/Jennif`er L. Crow
Jennifer L. Crow, WSBA #43746
Scheer Law Group LLP
101 SW Main St, Suite 1600
Portland, OR 97204
503-542-1200
jcrow@scheerlaw.com

Altorneysfor RSUI Ina'emnity Company

By: s/ Br\-'an C. Gmfi`
Bryan C. Graff, WSBA #3 85 53
Ryan, Swanson & Cleveland
1201 Third Avenue, Suite 3400
Seattle, Washington 98101-3034
206-464-4224
graff@ryahnlaw.com

JOINT AND AGREED MOTION FOR STAY - 8
CASE NO.: 2:17-CV-00714

 

h

\OOQ\IO\'J\

10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

 

 

Case 2:17-cV-00714-RSL Document 92 |:ileci 12/14/18 Page 9 of 10

QM
IT IS SO ORDERED. The Court’s AMENDED ORDER SETTING TRIAL DATE
AND RELATED DATES at Dkt 82 is hereby stricken.

DATED:‘\\-`M- \_1 ,2018

849:@196;;;/

 

HON. ROBERT S. LASNIK
UNITED STATES DISTRICT JUDGE

JOINT AND AGREED MOTION FOR STAY - 9
CASE NO.: 2:17-CV-00714

 

Case 2117-cv~00714-RSL Document 92-1 Filed 12/14/18 Page 1 of 11

EXHIBIT l

 

Case 2:17-cv-00714-RSL Document 92-1 Fiied 12!14/13 Page 2 of 11

AO 88B (Rev 02/14) Subpoena to Produce .Documents, lnf`onnation, or Objects or to Permit Inspection of Premises in a Civil Action

UNITED STATES DISTRICT CoURT

for the
Western District of Washington

 

Allied Wor|d Surp|us Lines |nsurance Company, et al )

5 _ Pla_mnjf _ __ )
v. ) civil Action No. 2117-Cv~90714-RSL

Premera )

)

Defena’anz )

SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL AC'I`ION

TO; |VlARSH USA |NC. c/o its Registerd Agent:
C T CORPORAT|ON SYSTEM, 711 CAP|TOL WAY S STE 204, OLY|V|P!A, WA 98501-1267

(Name ofperson to whom this subpoena is directed)

d Proa’uction: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing1 or sampling of the
material:See Exhibit A

 

 

1420 Fifth Avenue, Suite 3700

'Pla¢€¥ John Nee|eman - Ki|patrick Townsend & Stockton LLP §Date and Timei
seame, WA 9_8101 §_

08/21/2017 9:00 am j

 

111 Inspection ofPremises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

: Place: Date and Time:

 

The following provisions of Fed. R. Civ. P. 45 are attached - Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date; 08/07/2017

 

 

CLERK OF COURT
OR
_ s/ John R. Nee|eman
Sigzature of Clerk or Deputy Clerk Attorney 's signature
The name, address, e-mail address, and telephone number of the attorney representing (name ofparzy) PRE|V|ERA

, who issues or requests this subpoena, are:

John Nee|eman; 1420 5th Ave., Suite 3700, Seatt|e, WA 98101; jnee|eman@kilpatrlcktownsend.com; 206.467.9600

 

Notice to the person who issues or requests this subpoena
lf this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).

Case 2:17-cV-00714-RSL Document 92-1 Filed 12/14/13 Page 3 0111

AO 8813 (Rev. 02/14) Subpoena to Produce Documents, lnfonnation, or Objects or to Permit lnspection of Premises in a Civil Action (Page 2)

Ci\,ij Action NO_ 2:17-cv-00714-RSL

PROOF OF SERVICE
(T his section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

l received this subpoena for (name ofindividual and title, if any)

011 (date)

Cl l served the subpoena by delivering a copy to the named person as follows:

on (dare) ; or

 

5 l returned the subpoena unexecuted because:

Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
tendered to the witness the fees for one day’s attendance, and the mileage allowed by law_, in the amount of

$

My fees are $ for travel and $ for services, for a total of $ 0.00

1 declare under penalty of perju1y that this information is true.

Date:

 

Server ’s signature

Printed name and title

Server 's address

Additional information regarding attempted service, etc.:

Case 2:17~cv-00714-RSL Document 92~1 Filed 12/14/18 Page 4 oi 11

AO 88B (Rev. 02/14) Subpoena to Produce Documents, Infonnation, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13_)

(c) Place of Compliance.

(1) For a TrialJ Hearing, or Deposition. A subpoena may command a
person to attend a trial, hearing, or deposition only as follows:
(A) within 100 miles of where the person resides, is employed, or
regularly transacts business in person; or
(B) within the state where the person resides, is employed or regularly
transacts business in person, if the person
(i) is a party or a party’s ofticer; or
(ii) is commanded to attend a trial and would not incur substantial
expense

(2) For Otl:er Discovery. A subpoena may command:

(A) production of documents, electronically stored information, or
tangible things at a place within 100 miles of where the person resides, is
employed, or regularly transacts business in person; and

(B) inspection of premises at the premises to be inspected

(d) Protecting a Person Subject to a Subpoena; Ent`orcement.

(l) Avoiding Undue Burden or Expense; Snnctions. A party or attorney
responsible for issuing and serving a subpoena must take reasonable steps
to avoid imposing undue burden or expense on a person subject to the
subpoena The,court for the district where compliance is required must
enforce this duty and impose an appropriate sanctior\~which may include
lost earnings and reasonable attorney’s fees--on a party or attorney who
fails to comply.

(2) Command to Pro¢iuce Materiols or Permit lnspection.

(A) Appearance Nol Required. A person commanded to produce
documents, electronically stored information, or tangible things, or to
permit the inspection of premises, need not appear in person at the place of
production or inspection unless also commanded to appear for a deposition,
hearing, or trial.

(B) Objections. A person commanded to produce documents or tangible
things or to permit inspection may serve on the party or attomey designated
in the subpoena a written objection to inspecting, copying, testing, or
sampling any or all of the materials or to inspecting the premises_or to
producing electronically stored information in the form or fomis requested
The objection must be served before the earlier of the time specified for
compliance or 14 days alter the subpoena is served lf an objection is made,
the following rules apply:

(i) At any tirne_. on notice to the commanded person, the serving party
may move the court for the district where compliance is required for an
order compelling production or inspection

(ii) These acts may be required only as directed in the order, and the
order must protect a person who is neither a party nor a party"'s officer from
significant expense resulting from compliance

(3) Quashing or Modijj’ing a Subpoena.
(A) When Requirea'. On timely motion, the court for the district where

compliance is required must quash or modify a subpoena that:

(i) fails to allow a reasonable time to comply;

(ii) requires a person to comply beyond the geographical limits
specified in Rule 45(c);

(iii) requires disclosure of privileged or other protected matter, if no
exception or waiver applies; or

(iv) subjects a person to undue burden.

(B) When Permiited. To protect a person subject to or affected by a
subpoena, the court for the district where compliance is required may, on
motion, quash or modify the subpoena if it requires:

(i) disclosing a trade secret or other confidential research,
development, or commercial information; or

|_ __

(ii) disclosing an unretained expert’s opinion or information that does
not describe specific occurrences in dispute and results from the expert’s
study that was not requested by a party.

(C) Speci]j/ing Conditions as an Alternarive. In the circumstances
described in Rule 45(d)(3)(B), the court may, instead of quashing or
modifying a subpoena, order appearance or production under specified
conditions if the sewing party:

(i) shows a substantial need for the testimony or material that cannot be
otherwise met without undue hardship ; and

(ii) ensures that the subpoenaed person will be reasonably compensated

(e) Duties in Responding to a Subpoena.

(1) Producing Documents or Electronically Stored Information. 'l`hese
procedures apply to producing documents or electronically stored
information:

. (A) Documents. A person responding to a subpoena to produce documents
must produce them as they are kept in the ordinary course of business or
must organize and label them to correspond to the categories in the demand

(B) Form for Producing Electronica[ly Stored Information Not Specijied.
If a subpoena does not specify a form for producing electronically stored
information, the person responding must produce it in a form or forms in
which it is ordinarily maintained or in a reasonably usable form or fonns.

(C) EIeclronicalIy Stored Informaiion Produced in Only One For'm. The
person responding need not produce the same electronically stored
infomiation in more than one form.

(D) Inaccessib/e EIectronically Stored Information. The person
responding need not provide discovery of electronically stored information
from sources that the person identities as not reasonably accessible because
of undue burden or cost. On motion to compel discovery or for a protective
order, the person responding must show that the information is not
reasonably accessible because of undue burden or cost. If that showing is
made, the court may nonetheless order discovery from such sources it`the
requesting party shows good cause, considering the limitations of Rule
26(b)(2)(C). The court may specify conditions for the discovery

(2) Claiming Privil'ege or Protectiolz.

(A) Informaiion Wiihhela’. A person withholding subpoenaed information
under a claim that it is privileged or subject to protection as trial-preparation
material must:

(i) expressly make the claim; and

(ii) describe the nature of the withheld doeurnents, communications, or
tangible things in a manner that, without revealing information itself
privileged or protected, will enable the parties to assess the claim.

(B) Injbrmation Produced. If information produced in response to a
subpoena is subject to a claim of privilege or of protection as
trial-preparation material, the person making the claim may notify any party
that received the information of the claim and the basis for it. Afrer being
notified, a party must promptly retum, sequester, or destroy the specified
information and any copies it has;_ must not use or disclose the information
until the claim is resolved; must take reasonable steps to retrieve the
information if the party disclosed it before being notified; and may promptly
present the information under seal to the court for the district where
compliance is required for a determination of the claim. T he person who
produced the information must preserve the information until the claim is
resolved

(g) Contempt.

The court for the district where compliance is required-and also, after a
motion is transferred, the issuing court~may hold in contempt a person
who, having been served, fails without adequate excuse to obey the
subpoena or an order related to it.

For access to subpoena materials, see Fed. R. Civ. P_ 45(a) Committee Note (2013)_

Case 2:17-c\/-00714~RSL Document 92-1 titled 12/14/18 Page 5 of ll

Exhibit A
(Subpoena Duces Tecum to MARSH USA INC.)

DEFINITIONS

Included below are definitions of the terms used in these requests. Please read these
definitions carefully,l because some of the terms used in these interrogatories and requests for
production are given definitions that may be more expansive than the definitions that those terms
are given in common usage.

l. The terms “ALL” and “EACH” shall be construed as all/each.

2. The connectives “AND” and “OR” shall be construed either disjunctiver or
conjunctively as necessary to bring Within the scope of the request all responses that might
otherwise be construed to be outside of its scope.

3. “AWAC” means, collectively, Plaintiff and Counterclaim Def`endants Allied
World Surplus Lines Insurance Company F/K/A Darwin Select Insurance Company And Allied
World Specialty Insurance Company F/K/A Darwin National Assurance Company and any of
their past or present corporate affiliates, divisions, subgroups, subsidiaries_, parent corporations,
predecessors and successors in interest, and their past or present officers, directors, trustees,
agents, employees, and consultants that issued the POLlCY to PREMERA.

4. “CLA`[M"’ means all claims and demands by Premera under the E&O POLlCY or
the D&O POLlCY in connection with the IN RE ANTITRUST LlTlGATION.

5. “COMMUNICATlON” or “COMMUNICATIONS” means any exchange or
transmission of information by any means, including birt not limited to written, verbal, or
electronic exchanges or transmissions

6. “COMPLAINT” means the Complaint filed Case No. 2:17-cv-007l4 by AWAC
on May 8_, 2017, seeking declaratory judgment and any subsequent supplement or amendment to
the Complaint.

7. “D&O POLlCY” means (i) Healthcare Organization Directors and Officers

Case 2:17-cv~00714-RSL Document 92-1 F~‘iled 12/14/18 Page 6 of ll

Liability Insurance Policy, number 0303-2805 that Darwin National provided a to Premera for
the policy period October l, 2011 to October l, 2012, and (ii) all Directors and Off.icers Liability
Insurance Policies issued to Premera by AWAC for all years preceding the policy period October
1, 2011 to October 1, 2012.

8. The term “DOCUMENT(S)” is used in the broadest sense permissible under the
_F ederal Rules of Civil Procedure and includes:

a. electronically stored information contained in any computer electronic,
digital, or tape-recorded format or media, including any computer or electronic database,
electronic mail or “e-mail,” text message, instant message, or voicemail, each translated if
necessary into reasonably usable forrn; and

b. all correspondence, memoranda, records, letters, telegrams, reports, notes,
summaries_. drafts, books, records, papers, minutes, schedules, tabulations, computations, lists,
ledgers, journals, purchase orders, contracts, bills of lading, invoices, agreements, vouchers,
accounts, checks_, books of original entry, recordings, affldavits, diaries, calendars_, drawings,
photostats, motion pictures, video, slides, photographs, sketches, charts, graphs, or any written or
printed matter or tangible thing on which any words or phrases or images are affixed

9. “E&O POLlCY” means the (i) Managed Care Organization Errors and Omissions
Liability Insurance Policy, policy number 0303-2802 that Darwin Select issued a to Premera for
the policy period October 1, 2011 through October l, 2012, including all endorsements,
alterations, notations,.changes or modifications thereto_, and (ii) all Managed Care Organization
Errors and Omissions Liability Insurance Policies issued to Premera by AWAC for all years
preceding the policy period October l, 2011 to October l, 201_2.

10. “IN RE ANTITRUST LITlGAT.lON” refers to the lawsuits which,_ on December
12, 2012, the Judicial Panel on l\/l.ultidistrict Litigation consolidated and to the United States
District Court for the Northern District of Alabama, thus creating the MDL litigation referred to

as ln Re: Blue Cross Blue Shield Antitrust Litigation, Master File No 2:13-cv-20000-RDP.

Case 2:17-cv-00714-RSL Document 92-1 Flled 12/14/18 Page 7 of ll

11. “LOVE LI.TIGATION” refers to the litigation styled Love v. Blue Cross Blue
Shz`eldAssoc., No. 03-21296 (S.D. Fla.) (originally titled Thomas v. Blue Cross Blue Shield
Assoc.).

12. “MDL-1334” refers to the MDL proceeding created in April 2000, and styled In
re Managea' Care Liz‘l'galz`on, No. 1:00-l\/lDL-l 334.

13. “PERSON” and “PERSONS” means natural persons, corporations_, partnerships,
professional corporations or associations, governments or agencies thereof, quasi-public entities,
proprietorships, joint ventures, trusts, estates, and all other forms of legal entities.

14. “PLACEMENT” means the process of negotiating the terms of the D&O
POLlCY or the E&O POLlCY, including all endorsements and the negotiating of the D&O
POLlCY or the E&O POLlCY.

15. “PREMERA” means Premera Blue Cross, and any of its subsidiaries, affiliates,
divisions, subdivisions, predecessors, or successors

16. “REFERRING” or “REFERRED” or “RELATING” or “RELATED” means
relating in any Way to, referring to, mentioning, discussing, describing, reflecting, concerning,
memorializing, supporting, dealing with, consisting of, constituting, evidencing, comprising,
recording, or in any other Way pertaining to the subject matter of the discovery request, either in
Whole or in part whether directly or indirectly.

17. “UNDERWRITING” means the process of evaluating the risk and exposure of
Premera, evaluating and determining the amount of insurance coverage to be provided to
Premera, the negotiating or determination of particular language to be incorporated into a policy,
and negotiating and determining the premium to be paid for the insurance coverage to Premera.

18. “YOU” and “YOUR” means MARSH USA, lnc., any departments or divisions
thereof, any present or former attorneys, agents, employees, officers, representatives, successors,

predecessors, assigns, beneficiaries, executors, administrators, successors, partners, heirs,

Case 2:§7-¢:\/-00714~1?81_- Documerit 92-1 filled 12!14/18 Page 8 of li

affiliates, and legal representatives of each of them, and any other person Who is in possession,
or Who has obtained, information on their behalf.
INSTRUCTIONS
Pursuant to Federal Rule of Civil Procedure 45(e)(2)(A)_, in the event any information
sought or document requested is not provided because of a claim of privilege or Work-product

protection, identify such information or document by providing the following information:

a. its approximate date;
b. a general description of its subject matter;
c. the form in which the information is contained and/or was communicated

(e.g., telephone conversation, memorandum, or letter);
d. as applicable, the author, addressee, recipient, participant, or other person
with knowledge of the information; and
e. as applicable, the basis for the claim of privilege, work-product or other
protection from disclosure.
REOUESTS FOR DOCUMENTS TO BE PRODUCE])
1. The complete file reflecting the UNDERWRITING ofthe E&O POLlCY (see
E&O POLlCY definition).
2. The complete file reflecting the UNDERWRITING ofthe D&O POLlCY (see
D&O POLlCY definition).
3. All DOCUMENTS REFERRING or RELATING to any meeting involving YOU
in Which any reference Was made to the UNDERWRITlNG of the E&O POLICY.
4. All DOCUMENTS REFERR]NG or RELATING to any meeting involving YOU
in which any reference was made to the UNDERWRlTlNG of the D&O POLICY.
5. All DOCUMENTS REFERRING or RELATING to any meeting involving YOU
in which any reference was made to the UNDERWRITING of the E&O POLlCY.

Ca$e 2217~CV~OO714~RSL DCCUment 92-1 Fil€d 12/14/3_8 Page 9 Of il

6. All DOCUMENTS REFERRING or RELATING to any meeting involving YOU
in Which any reference was made to the UNDERWRITING of the D&O POLICY.

7. All of your complete marketing files for the E&O POLICY.

8. All DOCUMENTS REFERRING or RELATING to the marketing of the E&O
POLICY.

9. All DOCUMENTS REFERRING or RELATING to AWAC’s marketing,
advertising, and/or promotion of its Errors and Omissions Liability insurance products, and/or
antitrust insurance coverage, from January 1, 2003 to January l, 2013.

10. All of your complete marketing files for the D&O POLICY.

11. All DOCUMENTS REFERRING or RELATING to AWAC’s marketing,
advertising, and/or promotion of its Directors’ and Officers’ Liability insurance products, and/or
antitrust insurance coverage, from January 1, 2003 to January 1, 2013.

12. All DOCUMENTS REFERRING or RELATING to the marketing of the D&O
POLICY.

13. All of your complete PLACEMENT files for the E&O PGLICY.

14. All of your complete PLACEMENT files for the D&O POLICY.

15. All DOCUMENTS REFERRING or RELATING to the PLACEMENT of the
E&O POLlCY or any PRECEDING E&O POLICY.

16. All DOCUMENTS REFERRING or RELATING to the PLACEMENT of the
D&O POLICY.

17. YOUR complete claim(s) file for the CLAIM.

18. All DOCUMENTS that YOU have prepared, authored, sent, or received
_REFERRING or RELATING to the CLAll\/I.

19. All COMl\/IUNICATIONS between YOU and PREMERA in Which YOU request

information regarding the CLAll\/l.

Case 2:17-cv-007§4-RSL Document 92-1 F~`iled 12/14/18 Page 10 of ll

20. All DOCUMENTS located in databases, claims tracking software, computer
programs or other software or computer programs REFERRING or RELATING to the CLAIM.

21 . All DOCUMENTS REFERRING or RELATING to the lN RE ANTITRUST
LITIGATION.

22. All DOCUMENTS REFERRING or RELATING to the LOVE LITIGATION.

23. All DOCUMENTS REFERRING or RELATING to MDL 1334.

24. Alll DOCUMENTS REFERRING or RELATING to the meaning, interpretation,
or application of the E&O POLlCY lnsuring Agreements, § l.

25. All DOCUMENTS REFERRING or RELATING to the meaning, interpretation,
or application of the “Related Claims” in the E&O POLICY.

26. All DOCUMENTS REFERRING or RELATING to the meaning, interpretation,
or application of E&O Policy, § III, Condition (C).

27. All DOCUMENTS REFERRING or RELATING to the meaning, interpretation,
or application of the E&O POLICY, § II, Exclusion (C)(S).

28. All DOCUMENTS REFERRING or RELATING to the meaning, interpretation,
or application of the term “Managed Care Activities” in the E&O POLICY.

29. All DOCUMENTS REFERRING or RELATING to the meaning, interpretation,
or application of the E&O Policy, § II, Exclusion (A), as amended by Endorsement No. 11.

30. All DOCUMENTS REFERRING or RELATING to the meaning, interpretation,
or application of the term “Loss” in the E&O PCLICY.

31. All DOCUMENTS REFERRING or RELATING to the meaning, interpretation,
or application of the phrase “Defense Expenses” in the E&O Policy.

32. All DOCUMENTS REFERRING or RELATING to the meaning, interpretation,
or application of the D&O Policy lnsuring Agreements, § 1.

33. All DOCUl\/[ENTS REFERRING or RELATING to the meaning, interpretation,
or application of the “Related Claims” in the D&O POLICY,

Case 2:17-cv-00714-RSL Docurnent 92»1 F~“»iled 12114/18 Page 11 of ll

34. All DOCUMENTS REFERRING or RELATING to the meaning, interpretation,
or application of the “Managed Care Activities” in the D&O POLICY.

35. All DOCUMENTS REFERRING or RELATING to the me‘aning, interpretation,
or application of D&O Policy, § lII, Exclusion N.

36. All DOCUMENTS REFERRING or RELATING to the meaning, interpretation,
or application of D&O Coverage Section, § Ill, Exclusion A.

37. All DOCUMENTS REFERRING or RELATING to the meaning, interpretation,
or application of D&O POLlCY Coverage Section, § III, Exclusion B.

38. All DOCUMENTS REFERRING or RELATING to the meaning, interpretation,
or application of D&O POLICY, D&O Coverage Section, § III, Exclusion C.

39. All DOCUMENTS REFERR]NG or RELATING to the meaning, interpretation,
or application of D&O POLICY, D&O Coverage Section, § Il[, EXclusion E, as amended by
Endorsement No. 7.

40. All DOCUMENTS REFERRING or RELATING to the meaning, interpretation,
or application of the phrase “Defense Costs” in the D&O POLlCY.

41. All DOCUMENTS REFERRING or RELATING to the meaning, interpretation,
or application of the term “Loss” in the D&O POLICY.

KlLPATRlCK TOWNS END 70001665 l

